Citation Nr: 1044670	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
arm, neck, and shoulder pain, claimed as due to Department of 
Veterans Affairs (VA) lack of proper care/negligence in providing 
surgical treatment in January 2007.  


REPRESENTATION

Appellant represented by:	Gregory Chandler, Attorney




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran indicated on his April 2009 VA Form 9 that he wished 
to testify at a Board hearing.  In April 2009 correspondence, he 
withdrew the hearing request.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disability 
in an unappealed June 1985 rating decision.  

2.  Evidence received since the June 1985 rating decision is 
cumulative of evidence previously submitted and does not raise a 
reasonable possibility of substantiating the left knee disability 
claim.

3.  There is no evidence of a low back disability during military 
service, and no competent evidence linking the Veteran's current 
low back disability with active service.

4.  There is no evidence of a bilateral hip disability during 
military service, and no competent evidence linking the Veteran's 
current bilateral hip disability with active service.

5.  The competent medical evidence shows that the Veteran's left 
arm, neck, and shoulder pain were not proximately due to or the 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of VA 
in furnishing reasonable care, or to an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision denying service connection for 
a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received sufficient to 
reopen the previously denied claim of service connection for a 
left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309  (2010).

4.  Service connection for a bilateral hip disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2010).

5.  The criteria for entitlement to compensation for left arm, 
neck, and shoulder pain, claimed as a result of January 2007 VA 
surgical treatment under the provisions of 38 U.S.C.A. § 1151, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.361 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in June 2007,  July 2007, October 2007, and March 2008.  
Subsequent notice was sent in March 2009 and the claim was 
readjudicated in a June 2009 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a private attorney throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained a medical opinion regarding the 
38 U.S.C.A. § 1151 claim, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; the appellant has not contended 
otherwise.  

The Veteran has not been given a VA examination in connection 
with either the claim to reopen or the claims of service 
connection.  The duty to provide a medical examination or obtain 
a medical opinion applies to claims to reopen only if new and 
material evidence is presented.  38 C.F.R. § 3.159(c)(4).  VA 
need not conduct an examination with respect to the service 
connection claims decided herein because the information and 
evidence of record contains sufficient competent medical evidence 
to decide the claim.  There is no competent evidence that 
suggests a causal link between the claimed disabilities and any 
incident of active duty or that the conditions may be associated 
with the Veteran's service.  Indeed, in view of the 17-year gap 
and the 41-year gap between each of the claimed disabilities and 
active service, respectively, relating either of these 
disabilities to the active service would be entirely speculative. 
Therefore, there is no duty to provide an examination or a 
medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006)

In summary, the Board finds that VA substantially has complied 
with the notice and assistance requirements and the appellant is 
not prejudiced by a decision on the claim at this time.

This appeal arises out of the Veteran's claim that a left knee 
disability, a low back disability, and a bilateral hip disability 
are related to his active service with the U.S. Marine Corps from 
August 1957 to August 1960.  With regard to the left knee 
disability, he contends that his left knee disability pre-existed 
military service and was aggravated by his service.  With regard 
to the low back and bilateral hip disabilities, the Veteran 
contends that these disabilities were caused by an incident 
during boot camp when a rifle range drill instructor hit him on 
the neck with a rifle.  In his claim for compensation under 38 
U.S.C.A. § 1151, the Veteran contends that after undergoing a 
January 2007 VA surgical procedure for spinal stenosis, he began 
experiencing increased left arm, neck, and shoulder pain.  

Factual Background

Service treatment records show that the Veteran injured his left 
knee while playing football in high school in October 1956,  
prior to military service.  An August 1957 enlistment examination 
reported normal "lower extremities" and "spine" and showed a 
one and a half inch scar on the left knee.  In an August 1957 
Report of Medical History the Veteran denied "'trick' or locked 
knee" and also denied "arthritis or rheumatism."  

During service, the Veteran complained of left knee pain on three 
occasions.  In September 1957 the Veteran complained of a sore 
left knee.  In December 1958 the Veteran complained of pain and 
instability with exercise.  He gave a history of injury to his 
left knee two years earlier playing football.  A May 1960 report 
shows an impression of medial collateral ligament strain.  The 
Veteran's July 1960 separation examination showed normal "lower 
extremities" and "spine."  

Post-service private treatment records show that the Veteran was 
involved in an automobile accident in October 1964 and injured 
his left knee.  In December 1964 the Veteran underwent left knee 
surgery, specifically removal of fragment of patella, left medial 
meniscectomy.  Post-service records also indicated that the 
Veteran played semi-professional football after service and a 
March 1985 report shows an additional injury to the left knee at 
that time.  Post-service private treatment records also show that 
the Veteran was diagnosed with arthritis of both hips as early as 
November 1977.  

The Veteran filed an initial claim for service connection for a 
left knee disability in March 1985.  By rating decision dated in 
June 1985, the RO denied the claim, finding that the Veteran 
experienced pre and post-service injuries to the left knee and 
there was no evidence that the Veteran's current left knee 
disability was either incurred or aggravated by military service.  
Although the RO provided notice of this denial, the Veteran did 
not initiate an appeal for the June 1985 rating decision.  
Therefore, the RO's decision of June 1985 is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

In January 2007, the Veteran submitted the current claim.  In 
connection with this claim, the RO obtained VA outpatient 
treatment reports dated from May 1996 to February 2010 which show 
impressions of cervical stenosis, degenerative disc disease, and 
osteoarthritis involving the spine as early as October 2001 with 
subsequent surgeries in October 2002, June 2004, and January 
2007.  These records also show bilateral hip replacements in 
1991(left hip) and 1996 (right hip).  The Veteran also submitted 
various statements from friends and family regarding his current 
claim.  Specifically, in March 2007 statements from K.K.L. (the 
Veteran's brother) and G.R. (the Veteran's friend) and in an 
April 2009 statement from C.L. (the Veteran's brother) it was 
noted that the Veteran had trouble with knee hip, and back 
disabilities during service and since military service.  Also, in 
statements dated from January 2009 to April 2009 from C.E. (the 
Veteran's daughter), S.L. (the Veteran's daughter), H.D.R. (the 
Veteran's neighbor, R.D. (the Veteran's friend), J.C. (the 
Veteran's friend), and C.R. (the Veteran's friend) it was noted 
that the Veteran's health had worsened since a January 2007 VA 
surgery for surgical stenosis.   

New and Material Evidence

Generally, a claim which has been denied may not be reopened and 
allowed thereafter based on the same record.  38 U.S.C.A. § 7105.  
Pursuant to 38 C.F.R. § 5108, however, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that, even where the RO did not address whether 
there was new and material evidence, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001).  Accordingly, the Board 
initially must determine whether there is new and material 
evidence to reopen the claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial in June 1985 is 
new, in that it was not previously of record.  The newly 
submitted evidence is not material, however, because it does not 
raise a reasonable possibility of substantiating the claim.  As 
noted, the bases of the prior denial were that the Veteran 
experienced pre and post-service injuries to the left knee and 
there was no evidence that the Veteran's current left knee 
disability was either incurred or aggravated by service.  None of 
the newly submitted evidence received since the June 1985 rating 
decision demonstrates that the Veteran's current left knee 
disability was incurred in or aggravated by service.  The only 
new evidence with regard to whether the Veteran's left knee 
disability was incurred or aggravated during military service are 
the March 2007 statements from K.K.L. (the Veteran's brother) and 
G.R. (the Veteran's friend) and the April 2009 statement from 
C.L. (the Veteran's brother) wherein it was noted that the 
Veteran had trouble with knee hip, and back disabilities during 
service and since military service.  This evidence is duplicative 
of the Veteran's statements at the time of the June 1985 denial.  
No evidence added to the record shows that the Veteran's left 
knee disability was either incurred or aggravated during his 
active military service than had already been demonstrated at the 
time of the prior final decision.  As such, the provisions of 
38 C.F.R. § 3.156(a) have not been satisfied and the claim is not 
reopened.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disabilities 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Board finds that the preponderance of the evidence is against 
the claims of service connection for a low back disability and a 
bilateral hip disability.  First, the Veteran's service treatment 
records are silent as to any complaint or diagnosis of the 
claimed disabilities or associated symptomatology.  Second, while 
arthritis is one of the diseases for which presumptive service 
connection may be granted if there is evidence of arthritis 
within one year of military service, there is no evidence of 
arthritis within one year of service.  38 C.F.R. § 3.307(a)(3).  
Third, the earliest evidence of arthritis of the hips is a 
private treatment record dated November 1977, approximately 17 
years after military service, and the earliest evidence of 
arthritis of the back is a VA outpatient treatment report dated 
in October 2001, approximately 41 years after military service.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Fourth, there is no competent medical evidence of record that 
links the Veteran's claimed disabilities to any event in service.  

It is acknowledged that the Veteran is competent to provide 
evidence about his observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  It also is acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, 
ultimately is competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  
Here, however, any statements as to continuous back and hip 
problems since service are not found to be persuasive in light of 
the fact that the Veteran did not complain of these problems 
until approximately 47 years following service separation.  Such 
histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value; statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care); see 
also Pond v. West, 12 Vet. App. 341 (1999) (finding that, 
although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

For these reasons, continuity of symptomatology has not been 
established either through the medical evidence or through the 
Veteran's statements.  As such, the Board finds that the 
Veteran's statements regarding continuity of symptomatology are 
not credible.  The Board also finds that the lay statements 
submitted by the Veteran's brothers and friend are of little 
probative value as they repeat the Veteran's allegations, 
particularly that the Veteran had problems with his hip and back 
during military service and continues to have problems with his 
hip and back.  As above, the earliest indication of arthritis of 
the hips is a private treatment record dated November 1977, 
approximately 17 years after military service.  The earliest 
evidence of arthritis of the back is a VA outpatient treatment 
report dated in October 2001, approximately 41 years after 
military service.  See Maxson, 230 F.3d at 1333.  Accordingly, 
the submitted lay statements are of little probative value.       

38 U.S.C.A. § 1151

The Veteran's 38 U.S.C.A. § 1151 claim was received in June 2007.  
When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service-connected. 38 U.S.C.A. § 1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the Veteran 
must show that VA treatment (or other qualifying event) resulted 
in additional disability, and further, that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
relevant incident in which the claimed disease or injury was 
sustained upon which the claim is based, is compared to the 
Veteran's condition after such treatment, examination or program 
has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a valid 
claim for benefits have been met, to consist of both actual and 
proximate causation. In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability. If it 
is shown merely that a claimant received medical care or 
treatment, and has an additional disability, that in and of 
itself would not demonstrate actual causation. 38 C.F.R. § 
3.361(c)(1).

The proximate cause of the disability claimed must be the event 
that directly caused it, as distinguished from a remote 
contributing cause. To establish that carelessness, negligence, 
lack of proper skill, error in judgment or other instance of 
fault proximately caused the additional disability, it must be 
shown that VA failed to exercise the degree of care expected by a 
reasonable treatment provider, or furnished the treatment at 
issue without informed consent. 38 C.F.R. § 3.361(d)(1). 
Proximate cause may also be established where the additional 
disability was an event not reasonably foreseeable, based on what 
a reasonable health care provider would have foreseen. The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider the 
type of risk that a reasonable health care provider would have 
disclosed as part of the procedures for informed consent (in 
accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

A review of the record shows that the Veteran had surgery for his 
cervical stenosis in January 2007.  Specifically, the Veteran 
underwent C3 to C6 lateral mass fusion with laminectomy and 
foraminotomies.  Subsequently, the Veteran began experiencing 
left arm, neck, and shoulder pain.

In March 2008 the Veteran was afforded a VA examination regarding 
his claim and a VA examiner was asked to review the claims file 
and opine whether the Veteran's left arm, neck, and shoulder pain 
secondary to a January 2007 VA surgical procedure for cervical 
stenosis was caused by lack of VA treatment or was the proximate 
result of a lack of skill, carelessness, negligence or error 
judgments, or unforeseen event in VA treatment.  The examiner 
reviewed the claims file and noted that the Veteran had a history 
of neck and low back pain.  The Veteran underwent lumbar 3 
through 5 laminectomy in October 2002 for his lumbar back pain 
and had two cervical laminectomies, one a C5-6 laminectomy with 
left C5-C6 foraminotomy in June 2004.  The Veteran had continued 
symptoms, and imaging continued to be indicative of a foraminal 
stenosis, and therefore he had a C3 through C6 forminotomy and 
fusion with lateral mass screws in January 2007.  The Veteran 
reportedly experienced minor initial improvement of the numbness 
and pain that he was experiencing in his left upper extremity 
after the operation.  However, it eventually returned and 
actually became worse.  In fact, since the surgery, the Veteran 
complained of posterior occipital band-like pressure radiating 
from his neck into his head as well as pain radiating into his 
left shoulder and down into the left arm and hand that is worse 
through time.  The Veteran reportedly complained of the left arm 
being weaker that it had been before the surgery and that he had 
decreased power and range of motion of the neck, the left 
shoulder, and the arm itself.  In fact, the Veteran underwent two 
EMGs (electromyography studies), one in April 2007 and another in 
July 2007, that did show further evidence of denervation compared 
to prior MRIs (magnetic resonance imaging scans) but there was 
superimposed chronic denervation as well as reinnervation within 
the C5, C6, and C7 myotomes indicative of some loss of function 
but some gain of function after surgery.  Again, there had been 
some further worsening of weakness of both the proximal and 
distal arm and the left upper extremity as well as decreased 
range of motion of the left shoulder.  Complicating this was that 
the Veteran had arthroscopy of the left shoulder in 2003 and had 
recent evidence on X-ray that the shoulder continued to look as 
though it may have a rotator cuff tear.  

At the time of this report, the Veteran's pain was constant as 
described above, both in the posterior occipital region, neck, 
and left upper extremity as well as the low back.  The pain waxes 
and wanes in intensity.  It is worse some days than others.  It 
severely affected the Veteran's activities of daily living and 
mobility.  He was not able to engage in heavy exercise on a 
regular basis due to increased pain.  He took several medications 
and was involved in pain management with the Pain Management 
Service.  The Veteran used not only medicines but a cervical 
collar and TENS unit and continued to follow-up through time with 
both Neurosurgery at the VA as well as with Pain Management.  The 
Veteran had a recent myelogram in April 2007, which basically 
continued to show post-surgical changes from the posterior spinal 
fusion from C3 through C6 with partial laminectomy at C3-C4 and 
complete laminectomy at C5-C6 with no evidence of hardware 
failure or loosening.  The Veteran did have neural foraminal 
narrowing at multiple levels secondary to facet hypertrophy with 
the most severe neural foraminal narrowing seen bilaterally at 
C4-C5, on the left at C3-C4 and on the right at C6-C7.  The 
Veteran had not had any imaging since that time that was reported 
in the VA but had seen Neurosurgery as recently as January 2008 
for follow-up on pain management, and at that time based on the 
myelogram there was no further recommendation other than for pain 
management and to follow-up on the Veteran's left shoulder 
pathology with Orthopedics.  

The Veteran's past medical history was remarkable for the above-
noted history in additional to hyperlipidemia, high blood 
pressure, peripheral vascular disease, alcohol abuse, tobacco 
dependence, Barrett's esophagus with gastroesophageal reflux 
disease, syncopal episodes, cervical degenerative joint disease, 
back pain, hyponatremia, osteoporosis, osteoarthritis, depressive 
neurosis, benign prostatic hypertrophy, diverticulitis, anemia, 
facial cellulitis, left shoulder arthroscopy in 2003, left 
partial patella and cartilage surgery in 1965, salivary gland 
removal in 1970, left carpal tunnel release 14 years earlier, 
bilateral hip replacements in 1991 and 1996 (1991 was the left 
side).  

Following physical examination in March 2008, the examiner opined 
that the Veteran's ongoing symptomatology was due in large part 
to his underlying diagnosis of both cervical stenosis as well as 
lumbar spine related problems.  The examiner further opined that 
the Veteran's symptoms were in no way related to or a result of 
the medical treatment at the VA in terms of carelessness, 
negligence, or lack of proper skill or error in judgment.  Such 
an outcome in this type of patient is possible, and the patient 
can have a reprieve if symptoms complicated thereafter by change 
in symptoms due to underlying disease rather than any other 
cause.  The examiner's rationale for this is that this is what 
happens with most patients in his experience, that they can gain 
some relief complicated by other neurologic degeneration with 
time as the underlying pathology of cervical stenosis is not 
completely corrected by surgery and can worsen through time.  In 
addition, the Veteran's course was complicated by the fact that 
he had left shoulder pathology, which on recent X-ray showed a 
high-riding shoulder and may be indicative of a rotator cuff 
tear, which may explain some of the Veteran's pain and weakness 
of the left shoulder.  

In an August 2008 statement, Dr. J.M., the director of a VA 
Clinic, noted the Veteran's January 2007 surgery and the 
Veteran's subsequent complaints regarding worsened left arm pain 
and weakness after the surgery.  However, Dr. J.M. did not 
provide an opinion as to whether the subsequent symptomatology 
was the result of negligent VA treatment.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for left arm, neck, and shoulder 
pain , claimed as due to VA lack of proper care/negligence in 
providing surgical treatment in January 2007.  The competent 
medical evidence of record does not demonstrate that the 
Veteran's left arm, neck, and shoulder pain secondary to a 
January 2007 VA surgical procedure for cervical stenosis was 
caused by lack of VA treatment or was the proximate result of a 
lack of skill, carelessness, negligence or error judgments, or 
unforeseen event in VA treatment.  The March 2008 VA examiner 
opined that the Veteran's current left arm, neck, and shoulder 
pain secondary to a January 2007 VA surgical procedure for 
cervical stenosis was not due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA personnel.  Specifically, the March 2008 VA 
examiner indicated that the Veteran's ongoing symptomatology was 
due in large part to his underlying diagnosis of both cervical 
stenosis as well as lumbar spine related problems.  Such an 
outcome in this type of patient is possible, and the patient can 
have a reprieve if symptoms complicated thereafter by change in 
symptoms due to underlying disease rather than any other cause.  
The examiner's rationale for this is that this is what happens 
with most patients in his experience, that they can gain some 
relief complicated by other neurologic degeneration with time as 
the underlying pathology of cervical stenosis is not completely 
corrected by surgery and can worsen through time.  In addition, 
the Veteran's course was complicated by the fact that he had left 
shoulder pathology, which on recent X-ray showed a high-riding 
shoulder and may be indicative of a rotator cuff tear, which may 
explain some of the Veteran's pain and weakness of the left 
shoulder.  There is no contrary medical evidence of record.  The 
Board also finds that the treatment records also provide evidence 
against this § 1151 claim, as they fail to support the Veteran's 
contentions and only indicate a high level of care was provided 
to this Veteran.    

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case.").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disability is not a determination "medical in 
nature" and is capable of lay observation).

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current claim, in recent statements, the Veteran 
and several of his family and friends have asserted that the 
Veteran's medical condition deteriorated after a January 2007 VA 
surgical procedure for cervical stenosis.  However, after a 
review of all the lay and medical evidence, the Board finds that 
the weight of the evidence demonstrates that the assertions of 
the Veteran and his family and friends, while competent, are not 
credible.  The medical evidence shows that the Veteran did not 
suffer any additional disability as a result of the January 2007 
surgical procedure.  Specifically, the March 2008 VA examiner 
indicated that the Veteran's experience was typical of similar 
patients, that they can gain some relief complicated by other 
neurologic degeneration with time as the underlying pathology of 
cervical stenosis is not completely corrected by surgery and can 
worsen through time.  In addition, the Veteran's course was 
complicated by the fact that he had left shoulder pathology, 
which on recent X-ray showed a high-riding shoulder and may be 
indicative of a rotator cuff tear, which may explain some of the 
Veteran's pain and weakness of the left shoulder.  The March 2008 
VA examiner provided the clinical evidence to support this 
assessment.  

The Veteran's contention is not a reliable medical opinion, as he 
has not been shown to have any medical expertise.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board concludes that the Veteran has not suffered "additional 
disability" due to VA medical or surgical treatment within the 
meaning of 38 U.S.C.A. § 1151.  Consequently, the Board finds that 
the preponderance of the evidence is against the Veteran's claim of 
entitlement to compensation benefits for additional disability 
resulting  from VA treatment, pursuant to the provisions of 38 
U.S.C.A. § 1151.  


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for a left knee 
disability is not reopened.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a bilateral hip disability 
is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
arm, neck, and shoulder pain, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in January 2007, 
is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


